                             Case 19-10226-BLS            Doc 63       Filed 02/14/19        Page 1 of 2



                                      IN THE UNITED STATES BANKRUPTCY COURT
                                           FOR THE DISTRICT OF DELAWARE


         In re:                                                       Chapter 11

                                                                      Case No. 19-10226 (BLS)
         ARSENAL ENERGY HOLDINGS LLC,

                               Debtor.1
                                                                      Ref. Docket Nos. 6, 7 & 61

             NOTICE OF (I) ENTRY OF ORDER APPROVING DISCLOSURE STATEMENT FOR AND
              CONFIRMING THE PRE-PACKAGED PLAN OF REORGANIZATION OF ARSENAL
                 ENERGY HOLDINGS LLC; (II) OCCURRENCE OF EFFECTIVE DATE; AND
                                (III) PROFESSIONAL CLAIMS BAR DATE

         TO ALL CREDITORS, EQUITY INTEREST HOLDERS, AND OTHER PARTIES IN
         INTEREST:

                 PLEASE TAKE NOTICE that, on February 13, 2019, the United States Bankruptcy Court for
         the District of Delaware (the “Bankruptcy Court”), entered an order [Docket No. 61] (the “Confirmation
         Order”) approving the Disclosure Statement for Pre-Packaged Plan of Reorganization of Arsenal Energy
         Holdings LLC [Docket No. 7] (as the same may have been modified, supplemented, and amended, the
         “Disclosure Statement”) (attached as Exhibit A to the Confirmation Order) and confirming the Pre-
         Packaged Plan of Reorganization of Arsenal Energy Holdings LLC [Docket No. 6] (as modified,
         amended, and including all supplements and exhibits thereto, the “Plan”)2 (attached as Exhibit B to the
         Confirmation Order) of the above-captioned debtor and debtor in possession (the “Debtor”).

               PLEASE TAKE FURTHER NOTICE that the Effective Date of the Plan occurred on
         February 14, 2019.

                 PLEASE TAKE FURTHER NOTICE that, in accordance with Article II.A(i) of the Plan, all
         final applications for Professional Fee Claims for services rendered or reimbursement of costs, expenses
         or other charges incurred by Professionals after the Petition Date and prior to and including the Effective
         Date shall be filed with the Bankruptcy Court and served on the Reorganized Debtor, counsel to the
         Reorganized Debtor, and such other Entities who are designated by the Bankruptcy Rules, the
         Confirmation Order, or other order of the Bankruptcy Court no later than March 18, 2019 (the
         “Professional Claims Bar Date”). Any Holder of a Professional Fee Claim that does not file and serve
         such application by the Professional Claims Bar Date shall be forever barred from asserting such
         Professional Fee Claim against the Debtor, the Reorganized Debtor, or their respective properties, and
         such Professional Fee Claim shall be deemed discharged as of the Effective Date. Objections to any

         1      The last four digits of the Debtor’s taxpayer identification number are 6279. The Debtor’s address is 6031 Wallace
                Road Ext., Suite 300, Wexford, PA 15090.

         2      Capitalized terms not otherwise defined herein have the meanings ascribed to them in the Plan and the Confirmation
                Order, as applicable.

01:24168958.1
                        Case 19-10226-BLS         Doc 63     Filed 02/14/19      Page 2 of 2



         final applications for Professional Fee Claims must be filed and served on the Reorganized Debtor,
         counsel to the Reorganized Debtor, and the applicable Professional no later than twenty (20) days after
         the filing of such final fee application with respect to such Professional Fee Claim.

                  PLEASE TAKE FURTHER NOTICE that the Confirmation Order, the Plan, and copies of all
         documents filed in the chapter 11 case are available free of charge by visiting
         https://cases.primeclerk.com/AEH or by calling the Debtor’s restructuring hotline at (844) 339-4103
         (U.S./Canada toll free) or (929) 247-2934 (international). You may also obtain copies of any pleadings
         filed in the chapter 11 case for a fee via PACER at: http://www.deb.uscourts.gov.

                PLEASE TAKE FURTHER NOTICE that the Bankruptcy Court has approved certain
         discharge, release, exculpation, injunction, and related provisions in Article X of the Plan.

                 PLEASE TAKE FURTHER NOTICE that the Plan and its provisions are binding on the
         Debtor, the Reorganized Debtor, and any Holder of a Claim or an Equity Interest and such Holder’s
         respective predecessors, successors, and assigns, whether or not the Claim or the Equity Interest of such
         Holder is Impaired under the Plan, and whether or not such Holder voted to accept the Plan.

                 PLEASE TAKE FURTHER NOTICE that the Plan and the Confirmation Order contain other
         provisions that may affect your rights. You are encouraged to review the Plan and the Confirmation
         Order in their entirety.

         Dated: February 14, 2019                 YOUNG CONAWAY STARGATT & TAYLOR, LLP
                Wilmington, Delaware
                                                  /s/ Ashley E. Jacobs
                                                  Pauline K. Morgan (No. 3650)
                                                  Kara Hammond Coyle (No. 4410)
                                                  Ashley E. Jacobs (No. 5635)
                                                  Rodney Square
                                                  1000 North King Street
                                                  Wilmington, Delaware 19801
                                                  Tel:    (302) 571-6600/Fax: (302) 571-1253

                                                  -and-

                                                  SIMPSON THACHER & BARTLETT LLP
                                                  Michael H. Torkin
                                                  Kathrine A. McLendon
                                                  Nicholas E. Baker
                                                  425 Lexington Avenue
                                                  New York, New York 10017
                                                  T: (212) 455-2000/F: (212) 455-2502

                                                  Proposed Counsel to the Debtor and Debtor in Possession


                         IF YOU HAVE ANY QUESTIONS ABOUT THIS NOTICE,
                     PLEASE CONTACT PRIME CLERK LLC BY CALLING (844) 339-4103

01:24168958.1
                                                            2
